        Case 1:21-cv-03045-SAB     ECF No. 7    filed 04/28/21     PageID.43 Page 1 of 2


                                                                           FILED IN THE
 1                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 2                                                                Apr 28, 2021
 3                                                                    SEAN F. MCAVOY, CLERK



 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 GEOGRAPHIC LOCATION
10 INNOVATIONS, LLC,                                No. 1:21-CV-03045-SAB
11               Plaintiff,
12               v.                                 ORDER DISMISSING CASE
13 SAGE FRUIT COMPANY, LLC,
14               Defendant.
15        Before the Court is Plaintiff’s Notice of Voluntary Dismissal Without
16 Prejudice, ECF No. 6. Plaintiff states that it is voluntarily dismissing the action.
17 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), the Court accepts the notice of dismissal
18 and dismisses this case.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE # 1
       Case 1:21-cv-03045-SAB     ECF No. 7    filed 04/28/21   PageID.44 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The above-captioned matter is DISMISSED without prejudice.
 3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 4 this Order, provide copies to counsel, and close the file.
 5        DATED this 28th day of April 2021.
 6
 7
 8
 9
10
                                              Stanley A. Bastian
11
                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE # 2
